468 S.E.2d 562 (1996)
LEASECOMM CORPORATION, Plaintiff-Appellee
v.
RENAISSANCE AUTO CARE, INC., and David Lee Davis, Defendants-Appellants.
No. COA95-115.
Court of Appeals of North Carolina.
March 19, 1996.
*563 Winborne Law Office, P.A. by Paul Faison, S. Winborne and Hall, O'Donnell & Boyles by Jean Winborne Boyles, Raleigh, for defendants-appellants.
EAGLES, Judge.
Defendants argue that the trial court erred in granting plaintiff's summary judgment motion because plaintiff lacked authority to maintain an action in North Carolina to enforce the foreign judgment. We agree.
G.S. 55-15-02(a) provides:
No foreign corporation transacting business in [North Carolina] without permission obtained through a certificate of authority... shall be permitted to maintain any action or proceeding in any court of this State unless such corporation shall have obtained a certificate of authority prior to trial; nor shall any action or proceeding be maintained in any court of this State by any successor or assignee of such corporation on any cause of action arising out of the transaction of business by such corporation in this State until:
(1) A certificate of authority shall have been obtained by such corporation or by a foreign corporation which has acquired substantially all of its assets, or
(2) Substantially all of its assets have been acquired by a domestic corporation or one or more individuals.
An issue arising under this subsection must be raised by motion and determined by the trial judge prior to trial.
According to the plain language of G.S. 55-15-02(a)(1), a foreign corporation or its successor *564 or assignee may not maintain any action in North Carolina (including an action to enforce a foreign judgment) until the foreign corporation obtains a certificate of authority to do business here. The record shows that ABC has never been authorized to do business in North Carolina. Although plaintiff Leasecomm (ABC's assignee) became authorized to do business in North Carolina in August 1993, G.S. 55-15-02(a)(1) provides that plaintiff had no authority to maintain an action to enforce its foreign judgment in North Carolina because ABC has never been granted authority to do business here. We also note that plaintiff fails to meet the requirements of G.S. 55-15-02(a)(2). Accordingly, we hold that the trial court erred in granting summary judgment for defendant and denying plaintiff's summary judgment motion.
Defendants also argue that because plaintiff chose to proceed under the Uniform Enforcement of Foreign Judgments Act first, plaintiff could not then voluntarily dismiss that action and subsequently file a civil action to enforce the judgment. We need not reach this issue because we already have determined that, under G.S. 55-15-02(a), plaintiff lacked the authority to pursue either avenue.
Reversed.
JOHN C. MARTIN and MARK D. MARTIN, JJ., concur.